                                                                HONORABLE MARC BARRECA
 1
                                                                    Date: Wednesday May 13, 2020
 2                                                                                 Time: 9:00 a.m.
                                                                             Place: Everett Station
 3                                                                     Weyerhauser Room, 4th Floor
                                                                               3201 Smith Avenue
 4                                                                              Everett, WA 98201
                                                             Response Date: Wednesday May 6, 2020
 5

 6

 7

 8

 9                          IN THE UNITED STATES BANKRUPTY COURT
                               WESTERN DISTRICT OF WASHINGTON
10                                        AT SEATTLE

11   In re                                                 Bk. Case No. 19-14182-MLB

12   PRINCE LUV,                                           Adv. No. 20-01017-MLB
                                        Debtor.
13   _________________________________________ DEFENDANT’S MOTION FOR AN
     PRINCE LUV,                                  AWARD OF FEES
14                                     Plaintiff,
15   v.

16   WEST COAST SERVICING, INC.,
                                             Defendant.
17

18                                  I.      NOTICE OF HEARING

19           PLEASE TAKE NOTICE that defendant West Coast Servicing, Inc. is moving for an award

20   of fees set for hearing as follows:
21   Judge                   Honorable Marc Barreca
22   Date                    Wednesday May 13, 2020
     Time                    9:00 a.m.
23   Place                   Everett Station
                             Weyerhauser Room, 4th Floor
24                           3201 Smith Avenue
25                           Everett, WA 98201
     Response Date           Wednesday May 6, 2020
26
             If you oppose the Motion, you must file your written response with the Clerk’s office of
27
     the Bankruptcy Court and deliver copies to the undersigned not later than the Response Date. If
28

     Motion                                                                               McCarthy & Holthus LLP
     Page -1-                                                                                 108 1st Ave S, Ste 300
     MHCase
         # WA-19-860523-CV
              20-01017-MLB         Doc 9   Filed 04/08/20    Ent. 04/08/20 12:03:24     Pg. 1 of Seattle,
                                                                                                 4        WA 98104
     no response is timely filed and served, the Court may, in its discretion, grant the Motion prior to
 1

 2   the hearing without further notice, and strike the hearing.

 3                                              II.      FACTS
 4          The underlying civil action is a real property quiet title action by the Debtor / Plaintiff
 5
     against the Defendant. Plaintiff removed the civil action to this Court, and as explained in the
 6
     Defendant’s motion for remand, removal was plainly untimely. The Plaintiff knew removal was
 7
     untimely, at the earliest, when the motion for remand was filed, yet Plaintiff refused to voluntarily
 8

 9   remand, forcing Defendant to incur additional fees. Defendant seeks fee reimbursement, as

10   authorized by statute.

11                              III.           POINTS AND AUTHORITIES
12          Under 28 USC 1447(c), a remand order may require the removing party to pay expenses
13
     incurred due to removal.
14
            Here, a fee award is appropriate. As confirmed by Plaintiff’s single page response to the
15
     motion for remand, Plaintiff never had a meritorious justification for the untimely removal.
16

17   Defendant has incurred significant and unnecessary fees in moving to have the defective removal

18   reversed, and those fees should be reimbursed. This is precisely the type of case warranting a fee

19   award under 28 USC 1447(c).
20
            Defendant requests an award of fees actually incurred and anticipated in the total amount
21
     of $4,115.00, as itemized in the declaration of counsel filed herewith.
22
                                          IV.         CONCLUSION
23
            Defendant should be award its fees incurred in the case remand.
24

25   DATED April 8, 2020

26   /s/ Joseph Ward McIntosh
     Joseph Ward McIntosh, WSBA #39470
27   Attorney for West Coast Servicing, Inc.
28

     Motion                                                                                   McCarthy & Holthus LLP
     Page -2-                                                                                     108 1st Ave S, Ste 300
     MHCase
         # WA-19-860523-CV
              20-01017-MLB             Doc 9    Filed 04/08/20   Ent. 04/08/20 12:03:24     Pg. 2 of Seattle,
                                                                                                     4        WA 98104
 1

 2

 3

 4

 5

 6

 7

 8

 9

10                         IN THE UNITED STATES BANKRUPTY COURT
                              WESTERN DISTRICT OF WASHINGTON
11                                       AT SEATTLE
12   In re                                                 Bk. Case No. 19-14182-MLB

13   PRINCE LUV,                                           Adv. No. 20-01017-MLB
                                        Debtor.
14   _________________________________________ ORDER GRANTING DEFENDANT’S
15   PRINCE LUV,                                  MOTION FOR FEES
                                       Plaintiff,
16   v.                                           [PROPOSED]

17   WEST COAST SERVICING, INC.,
                                              Defendant.
18

19                                      JUDGMENT SUMMARY

20   Judgment Creditor                         West Coast Servicing, Inc.
     Judgment Debtor                           Prince Luv
21   Total Judgment                            $4,115.00
22   Post-Judgment Interest                    12.00 % per annum
     Attorneys for Judgment Creditor           Joseph Ward McIntosh
23                                             McCarthy & Holthus, LLP
                                               108 1st Ave S, Ste 300
24                                             Seattle, WA 98104
25           THIS MATTER having come before the Court on the motion by defendant West Coast
26
     Servicing, Inc. for an award of fees following case remand, it is hereby
27
             ORDERED that the motion is GRANTED, it is further
28

     Order                                                                               McCarthy & Holthus LLP
     Page -1-                                                                                108 1st Ave S, Ste 300
     MHCase   20-01017-MLB
         # WA-19-860523-CV        Doc 9    Filed 04/08/20     Ent. 04/08/20 12:03:24   Pg. 3 of Seattle,
                                                                                                4        WA 98104
            ORDERED that West Coast Servicing Inc. is awarded, against Prince Luv, reasonable fees
 1

 2   in the amount of $4,115.00.

 3   PRESENTED BY:
 4   /s/ Joseph Ward McIntosh
     Joseph Ward McIntosh, WSBA #39470
 5
     Attorney for West Coast Servicing, Inc.
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     Order                                                                             McCarthy & Holthus LLP
     Page -2-                                                                              108 1st Ave S, Ste 300
     MHCase   20-01017-MLB
         # WA-19-860523-CV         Doc 9   Filed 04/08/20   Ent. 04/08/20 12:03:24   Pg. 4 of Seattle,
                                                                                              4        WA 98104
